*251The opinion of the court was delivered by
Dunbar, C. J.
— Respondent moves to dismiss the appeal herein, for the reasons: (1) That the appeal was not taken or perfected within the time required by law. (2) The notice of appeal does not refer to any judgment or describe any judgment in this case. (3) That the notice of appeal was not served or given as required by law.
It appears from the record in this case that the judgment which was prepared by the court was lost, was never found and never was entered; so that there is no judgment of record from which an appeal can be taken. There is set forth in the record an affidavit of E. W. Taylor, who was attorney for respondent below, which attempts to describe the judgment; but this does not constitute such record of a judgment as would warrant the reversal of the original judgment by this court. The court not being, then, properly informed what the judgment is that is appealed from, it is impossible for us to review it.
The appeal is, therefore, dismissed.
Anders, Stiles and Scott, JJ., concur.
Hoyt, J., concurs in the result.